Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on December 3, 2009 (including amendments thereto) with respect to the Common Stock, par value $0.01 per share, of DHT Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: May 14, 2010 MMI INVESTMENTS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ Jerome J. Lande Jerome J. Lande Executive Vice President MCM CAPITAL MANAGEMENT, LLC By: s/ Jerome J. Lande Jerome J. Lande Executive Vice President /s/ Clay B. Lifflander Clay B. Lifflander
